DISMISS and Opinion Filed March 12, 2019.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-19-00226-CV

          JMA PARTNERS, INC. D/B/A GUARDIAN PHARMACY SERVICES
                        AND JACK MUNN, Appellants
                                     V.
                           JULIE SHIPP, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-13674

                            MEMORANDUM OPINION
                     Before Justices Bridges, Partida-Kipness, and Carlyle
                                  Opinion by Justice Carlyle
       Before the Court is appellants’ motion to dismiss the appeal. Appellants have informed

the Court that they no longer desire to prosecute this appeal. Accordingly, we grant appellants’

motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /Cory L. Carlyle/
                                                  CORY L. CARLYLE
                                                  JUSTICE

190226F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

JMA PARTNERS, INC. D/B/A                           On Appeal from the 134th Judicial District
GUARDIAN PHARMACY SERVICES                         Court, Dallas County, Texas
AND JACK MUNN, Appellants                          Trial Court Cause No. DC-18-13674.
                                                   Opinion delivered by Justice Carlyle.
No. 05-19-00226-CV         V.                      Justices Bridges and Partida-Kipness
                                                   participating.
JULIE SHIPP, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee JULIE SHIPP recover her costs of this appeal from
appellants JMA PARTNERS, INC. D/B/A GUARDIAN PHARMACY SERVICES AND JACK
MUNN.


Judgment entered this 12th day of March, 2019.




                                             –2–